DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s Amendments and Remarks filed on 3/10/2021.
Claim(s) 1, 3, 5, 6 is/are amended.	
Claim(s) 1-15 is/are allowed. 
Claim Rejections - 35 USC § 112
Applicant’s Amendments filed 3/10/2021 to overcome 35 USC 112(b) rejections have been approved. The rejections under 35 USC 112(b) of the final rejection mailed 1/28/2021 have been removed. 
Applicant’s Amendments filed 3/10/2021 to overcome 35 USC 112(a) rejections have been approved. The rejections under 35 USC 112(a) of the final rejection mailed 1/28/2021 have been removed. 
Allowable Subject Matter
Claim(s) 1-15 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  there is no prior art alone or in combination that discloses or teaches all of the limitations of the applicant's claimed invention, including, and in combination with other recited limitations, an identical target determination section, 
in response to determining by the predetermined target determination section that the image detection target is the predetermined target after provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target, determines that the radar detection target and the image detection target are not an identical target, and 

The closest prior art of record includes the following:

Regarding claim 1, Sasabuchi et al. (US 2016/0137157 A1) teach a target detection device (“object recognition device 10”, Fig. 1) for acquiring reflection information from a radar device (“radar device 11”, Fig. 1) and acquiring an image from a monocular camera (“image capture device 12”, Fig. 1), the radar device transmitting a search wave toward an area (“outside the vehicle”, see para. 0026 and 0027 citations below) ahead of a vehicle (“vehicle 1”, Fig. 1) in its direction of travel and receiving a reflected wave (“respective transmitted waves”, see para. 0026 citation below) reflected by a target (“objects”, see para. 0026 citation below), the reflection information being based on the reflected wave (“The radar device 11 divides a detection target region which is set outside of the vehicle 1 into a plurality of angle regions, and scans each of the angle regions to transmit radar radio waves which are electromagnetic waves. The radar device receives reflected waves generated by the respective transmitted waves being reflected by objects (such as, for example, pedestrians, other vehicles) located outside of the vehicle 1.”, para. 0026), the monocular camera capturing an image (“image”, see para. 0027 citation below) of the area ahead of the vehicle in its direction of travel (“The image capture device 12 includes a camera, and captures an image of an image capture region which is set outside of the vehicle 1.”, para. 0027), the target detection device comprising: 
a radar detection target position detecting section that detects a position (“relative positions or orientations of the external objects”, see para. 0026 citation below) of a radar detection target (“external objects”, see para. 0026 citation below) which is a target detected on the basis of the reflection information (“The radar device 11 generates detection signals in response to the transmitted waves and the reflected waves, for example, detection signals relating to distances from the radar device 11 to external objects, relative speeds of the external objects based on a Doppler effect, relative positions or orientations of the external objects with respect to the radar device 11, and the like, and outputs the generated detection signals to the processing device 13.”, para. 0026, “in step S01 shown in FIG. 3, the processing device 13 detects the position, the speed, the acceleration and the like of the object detected by the radar device 11.”, para. 0039); 
an image detection target position detecting section that detects, on the basis of the image acquired from the monocular camera, a specific target (“pedestrians, other vehicles, structures and the like”, see para. 0028 citation below) that is likely to collide with the vehicle, and detects a position (“relative positions”, see para. 0028 citation below) of an image detection target (“objects”, see para. 0028 citation below) which is the detected specific target (“The image capture device 12. generates image data by performing predetermined image processing on the image obtained through image capture, and outputs the generated image data to the processing device 13.”, para. 0027, “The processing device 13 recognizes the objects based on the image data by performing a predetermined recognition process on the image data which is output from the image capture device 12. More specifically, the processing device 13 recognizes attributes of the objects, and identities pedestrians, other vehicles, structures and the like, for example, as objects located in the vicinity of the vehicle 1. The processing device 13 calculates relative positions, speeds, accelerations and the like of the recognized objects with respect to the image capture device 12.”, para. 0028, “in step S02, the processing device 13 performs a process of recognizing the object detected by the image capture device 12, and detects the position, the speed, the acceleration and the like of the object.”, para. 0040); 
(“present within a predetermined position range (matching range)”, see para. 0029 citation below) between the radar detection target and the image detection target becomes a predetermined relationship (“present within a predetermined position range (matching range) for a predetermined period of time (established time)”, see para. 0029 citation below), provisionally determines that the radar detection target and the image detection target are an identical target (“When an object detected by the radar device 11 and an object detected by the image capture device 12 are present within a predetermined position range (matching range) for a predetermined period of time (established time), the processing device 13 recognizes that the objects are the same object.”, para. 0029, “in step S03, the processing device 13 determines whether a state where matching between the objects detected by the radar device 11 and the image capture device 12 is established is continuing.”, para. 0041); 
a predetermined target determination section that determines whether the image detection target is a predetermined target that can be passed by the vehicle (“Meanwhile, when the processing device 13 recognizes that the objects detected by the radar device 11 and the image capture device 12 are the same object and establishes the matching therebetween, the processing device may add information such as attributes recognized with respect to the object detected by the image capture device 12, for example, to information such as the distance, the position, the speed, and the acceleration of the object detected by the radar device 11. The processing device 13 can execute various control operations for example, contact avoidance with an object…on the basis of various information associated with the objects in which the matching is established.”, para. 0032, this limitation occurs in “S02”, wherein the “process of recognizing the object detected by the image capture device 12” occurs, see para. 0040 and Fig. 3).

after provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target, determines that the radar detection target and the image detection target are not an identical target, and in response to determining by the predetermined target determination section that the image detection target is not the predetermined target after provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target, determines that the radar detection target and the image detection target are an identical target.

Instead, Sasabuchi et al. teach an identical target determination section, in response to determining by the predetermined target determination section that the image detection target is the predetermined target (at “S02”), and provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target (“YES” at “S03”), determines that the radar detection target and the image detection target are an identical target.

Kimata et al. (US 2014/0002295 A1) teach a target detection device (“ECU 44”, Fig. 1) for acquiring reflection information (“output of the radar unit 42”, see para. 0031 citation below) from a radar device (“radar unit 42”, Fig. 1), the radar device transmitting a search wave toward an area (“ahead of the subject vehicle 10”, see para. 0030 citation below) ahead of a vehicle (“vehicle 10”, Fig. 1) in its direction of travel and receiving a reflected wave (“laser beam reflected”, see para. 0030 citation below) reflected by a target (“object”, see para. 0030 citation below), the reflection (“The radar unit 42 detects an object present ahead of the subject vehicle 10 (a preceding vehicle or other object) by transmitting a laser beam (electromagnetic beam (carrier wave)) in the forward direction of the subject vehicle 10 and receiving the laser beam reflected by the object.”, para. 0030, “The output of the radar unit 42 is sent to a radar output processing ECU (electronic control unit) 44 comprising a microcomputer. The radar output processing ECU 44 calculates the relative distance to the object by measuring the time from the transmission of the laser beam to the return of the reflected laser beam and further differentiates the relative distance to determine the velocity relative to the object.”, para. 0031), the target detection device comprising:
a radar detection target position detecting section that detects a position (“relative distance to the object”, see para. 0031 citation above) of a radar detection target (“objects”, see para. 0030 and 0031 citations above, also referred to as “roadside object 100”, Fig. 4) which is a target detected on the basis of the reflection information (“Here, to reiterate the issue addressed by this invention: in a driving environment such as shown in FIG. 4A, when, as shown in FIG. 4B, a preceding vehicle 102 passes by pole or other roadside object 100 detected outside the travel path of the subject vehicle 10, reflection points 100a of the roadside object 100 are dragged by (forced along) reflection points 102a of the preceding vehicle (vehicle ahead) 102 and transferred to those of the vehicle ahead 102”, para. 0044);
a predetermined target determination section that provisionally determines whether the radar detection target is a predetermined target (“such as a pole”, see para. 0046 citation below and Fig. 4) that can be passed by the vehicle (“Next, in S14, it is determined whether a roadside object(s) 100 such as a pole has been detected at the side of the estimated travel path of the subject vehicle 10.”, para. 0046);
provisionally determining by the predetermined target determination section that the radar detection target is the predetermined target (“YES” at “S14”, Fig. 2) and in response to determining that the radar detection target has moved (“YES” at “S20”, Fig. 2, “the roadside object 100 is not determined to be an obstacle and is determined to be a stationary object”, see para. 0054 citation below), determines that the radar detection target is not the predetermined target (occurs at “S22”, Fig. 2, see also para. 0054 citation below), and in response to provisionally determining by the predetermined target determination section that the radar detection target is the predetermined target (“YES” at “S14”, Fig. 2) and in response to determining that the radar detection target has not moved (“NO” at “S20”, Fig. 2), determines that the radar detection target is the predetermined target (the “roadside object 100” has not moved, “NO” at “S20”, thus the process ends as the “roadside object 100” has been determined to be a “pole” since it has not moved in the “predetermined time”, see para. 0052 citation below),
(“in S20, it is determined, when the preceding vehicle 102 passes near the roadside object (Pole) 100, whether the roadside object 100 has moved from the road side toward the travel path 10a of the subject vehicle 10, i.e., the roadside object 100 has moved laterally in the regions 104 within a predetermined time before and after the passing of the preceding.”, para. 0052, see also Fig. 4,
“When the result in S20 is NO, the following processing steps are skipped and when it is YES, i.e., when it is determined that the roadside object 100 (more exactly its reflection points 100a) has moved toward the travel path 10a, the program proceeds to S22, in which the roadside object 100 is not determined to be an obstacle and is determined to be a stationary object.”, para. 0054).

Sasabuchi et al. and Kimata et al. both teach devices configured to detect objects in an area ahead of a vehicle. Sasabuchi et al. teach in response to determining an image detection target is a predetermined target (at “S02”), and provisionally determining by an identical target provisional are an identical target. Kimata et al. teach in response to provisionally determining by the predetermined target determination section that the radar detection target is the predetermined target (“YES” at “S14”) and in response to determining that the radar detection target has moved (“YES” at “S20”), determines that the radar detection target is not the predetermined target (occurs at “S22”), and in response to provisionally determining by the predetermined target determination section that the radar detection target is the predetermined target (“YES” at “S14”) and in response to determining that the radar detection target has not moved (“NO” at “S20”), determines that the radar detection target is the predetermined target (after “NO” at “S20”, the process ends).

However, combining these teachings does not result in the invention as claimed, specifically the prior art does not teach the two scenarios restated below and claimed in the independent claims. Thus, Sasabuchi et al. and Kimata et al., alone and in combination do not teach an identical target determination section, 
in response to determining by the predetermined target determination section that the image detection target is the predetermined target after provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an identical target, determines that the radar detection target and the image detection target are not an identical target, and 
in response to determining by the predetermined target determination section that the image detection target is not the predetermined target after provisionally determining by the identical target provisional determination section that the radar detection target and the image detection target are an 

	Regarding claims 14 and 15, all of the limitations of independent claim 1 are comprised in independent claims 14 and 15. Thus, the closet prior art to claims 14 and 15 is that of Sasabuchi et al. and Kimata et al. as discussed above, since the function of the “identical target determination section” is identical in claims 1, 14, and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
	
	
/A.V./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665